 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PRE-FAB BUILDERS, INC,                              Case No. 1:19-cv-00382-AWI-EPG
     United States of America, for the Use and
12   Benefit of Pre-Fab Builders, Inc,                   ORDER RE: NOTICE OF VOLUNTARY
                                                         DISMISSAL OF ENTIRE ACTION
13                  Plaintiff,                           WITHOUT PREJUDICE

14   v.
                                                         (ECF No. 4)
15
     HAL HAYS CONSTRUCTION, INC., et al.,
16
                    Defendants.
17

18
          On April 16, 2019, Plaintiff, Pre-Fab Builders, Inc., filed a notice of voluntary dismissal
19
     of entire action without prejudice. (ECF No. 4.) Defendants have not filed either an answer or a
20
     motion for summary judgment. Accordingly, in light of the notice, the case has ended and is
21
     dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111
22
     F.3d 688, 692 (9th Cir. 1997). The Clerk of the Court is respectfully directed to close this case.
23

24 IT IS SO ORDERED.

25
      Dated:     April 17, 2019                              /s/
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
